Title: From Benjamin Franklin to Penet, 31 October 1781
From: Franklin, Benjamin
To: Penet, Pierre


Sir,
Passy, Oct. 31. 1781
I have consider’d your Proposition to me, that I should legalize your Bonds for the State of Virginia.
The Manner of doing this, as you explain’d it to me verbally, is by writing on each of them the Word Vue, with my Signature.
I have taken Advice on this Subject, and am informed that it is by no means proper for me to put my Visa on your Bonds, unless I were expressly authorised by the State so to do, which I am not.—
If my Signature was likely to have the Effect you imagine, in procuring such a Loan, I should make use of it in behalf of the United States. But I have great reason to believe your Project cannot succeed in a Country, which being at War wants itself to borrow, and where therefore the Government will probably not permit foreign Loans to be proposed or made by its Subjects.— And every Public Attempt to borrow Money which miscarries, contributes to diminish farther the Credit of those who desire to borrow.—
I cannot therefore agree to concern my self farther in this Affair than I have already done in legalizing your Powers. I am, with much Regard, Sir,
Mr Penet
